Citation Nr: 1542861	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 4, 2014, for the grant of service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an effective date earlier than November 4, 2014, for the grant of service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than November 4, 2014, for the grant of service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an effective date earlier than November 4, 2014, for the grant of service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran filed a Notice of Disagreement (NOD) in August 2010.  The RO issued a Statement of the Case (SOC) in December 2010.  The Veteran filed VA Form 9 in January 2011.

In a November 2014 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to service connected diabetes mellitus Type II with hypertension and diabetic nephropathy, effective from November 4, 2014.  The Veteran's representative filed a NOD in December 2014, which was reasserted in a September 2015 statement, appealing the effective dates assigned.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A November 2014 rating decision granted service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The RO assigned an effective date of November 4, 2014.  The Veteran's representative filed a NOD in December 2014, which was reasserted in a September 2015 statement, appealing the effective dates assigned for these claims.  To date, the RO has not issued a SOC on these claims in response to the NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC on the following issues:
a) Entitlement to an effective date earlier than November 4, 2014, for the grant of service connection for peripheral neuropathy of the right upper extremity;
b) Entitlement to an effective date earlier than November 4, 2014, for the grant of service connection for peripheral neuropathy of the right lower extremity;
c) Entitlement to an effective date earlier than November 4, 2014, for the grant of service connection for peripheral neuropathy of the left upper extremity; and, 
d) Entitlement to an effective date earlier than November 4, 2014, for the grant of service connection for peripheral neuropathy of the left lower extremity.

A copy of the SOC issued should be included in the claims file.  The claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




